13 N.Y.3d 880 (2009)
2009 NY Slip Op 89909
921 N.E.2d 597
893 N.Y.S.2d 830
JUDITH NOSTROM, Individually and as Personal Representative of the Estate of DONALD NOSTROM, Deceased, Appellant,
v.
A.W. CHESTERTON COMPANY et al., Defendants, and
CENTRAL HUDSON GAS & ELECTRIC CORPORATION et al., Respondents.
Motion No: 2009-1085
Court of Appeals of New York.
Submitted October 5, 2009.
Decided December 1, 2009.
Chief Judge LIPPMAN and Judge READ taking no part.
Motion, insofar as it seeks leave to appeal against defendant Consolidated Edison Company of New York, Inc., dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.